DETAILED ACTION
Amended claims 1-10 of U.S. Application No. 16/309,068 filed on 08/20/2021 are presented for examination. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a liquid crystal display device, comprising: a liquid crystal cell and a backlight module, wherein the liquid crystal cell is disposed on the backlight module, and the backlight module is configured to provide a light source; wherein the liquid crystal cell comprises a color filter, an array substrate, a liquid crystal layer, an upper polarizer, and a lower polarizer, the color filter is opposed to the array substrate, the liquid crystal layer is disposed between the color filter and the array substrate, the upper polarizer is attached to the color filter, and the lower polarizer is attached to the array substrate; the color filter comprises a glass substrate, a plurality of black matrixes, and a plurality of color blocks, the black matrixes are disposed on the glass substrate, the color blocks are disposed on the glass substrate, and the color blocks and the black matrixes are alternately arranged with each other; and wherein the color blocks are doped with infrared quantum dots, the array substrate comprises a plurality of infrared sensing layers, the infrared sensing layers are located within corresponding shielding areas of the array substrate on which the black matrixes project, the infrared sensing layers are configured to transmit at least one signal to a sensor chip, the infrared sensing layers are arranged along and located at a first side edge of the shielding area, and the first side edge of the shielding area is adjacent to the corresponding color blocks. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 1, Youn et al (U.S. PGPub No. 2018/0142149) teaches a liquid crystal display device (Fig 1), comprising: a liquid crystal cell (200) and a backlight module (110; 120; 
Liu et al (U.S. PGPub No. 2018/0188583) teaches the array substrate (Fig 2, 100) comprises a plurality of infrared sensing layers (3), the infrared sensing layers are located within corresponding shielding areas of the array substrate (100) on which the black matrixes (8) project, the infrared sensing layers are configured to transmit at least one signal to a sensor chip (para 0029; para 0035).
  However, neither Youn, nor Liu, teach or suggest, the specific limitations of “the infrared sensing layers are arranged along and located at a first side edge of the shielding area, and the first side edge of the shielding area is adjacent to the corresponding color blocks” nor would it have been obvious to do so in combination.
Claims 2-10 are also allowable for depending on claim 1.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        8/28/2021